DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burke et al. (US 2005/0244476 A1).
Burke et al. (hereafter referred to as Burke) teaches biocompatible intraocular implants comprising an alpha-2-adrenergic receptor agonist, as of Burke, page 1, title and abstract. Said alpha-2 adrenergic receptor agonist may be brimonidine free base, as of Burke, paragraph 0003.
As to claim 1, the claim requires acid end capped poly(D,L-lactide) and ester end capped poly(D,L-lactide-co-glycolide). Burke teaches the following examples of implant formulations, as of Burke, page 11, Table 1, with the part of the table that is relevant for the rejection reproduced below, with rectangles drawn by the examiner around the relevant embodiments.

    PNG
    media_image1.png
    709
    449
    media_image1.png
    Greyscale

The abbreviation “BFB” refers to brimonidine free base, as of Burke, paragraph 0139. The abbreviation “RG752" refers to poly(D,L-lactide-co-glycolide) with a 75:25 molar ratio of lactide to glycolide, as of Burke, paragraph 0137. The abbreviation "R202H" refers to 100% poly(D,L-lactide) that is acid terminated, as of Burke, paragraph 0137.
As to claim 1, the claim requires a combination comprising brimonidine free base, acid terminated poly(D,L-lactide), and poly(D,L-lactide-co-glycolide) with a 75:25 molar ratio of lactide to glycolide. Burke teaches all these elements, but in separate KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).
As to claim 1, the claim requires 50% brimonidine free base. Both compositions #2 and #30 of Burke teach brimonidine free base. Composition #2 teaches poly(D,L-lactide-co-glycolide) and composition #30 teaches poly(D,L-lactide). As such, the skilled artisan would have been motivated to have optimized the formulation of Burke to have included 50% brimonidine free base, and the remaining an equal combination of poly(D,L-lactide-co-glycolide 75:25) and poly(D,L-lactide). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of compositions comprising brimonidine free base, poly(D,L-lactide-co-glycolide 75:25) and poly(D,L-lactide) for an ocular implant are known in the art. As 
As to claim 1, the claim requires that the implant degrades in a period of between about 3 months to 6 months. Burke teaches the following, as of the end of paragraph 0081, reproduced below.

    PNG
    media_image2.png
    169
    401
    media_image2.png
    Greyscale

As best understood by the examiner, the above teaching would have motivated the skilled artisan to have formulated a composition that degrades in a period of between about 40 days (slightly more than 1 month) to about 6 months. This overlaps with the required range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). While the above-reproduced paragraph relates to brimonidine tartrate rather than brimonidine free base, the skilled artisan would have been motivated to have used brimonidine free base instead of brimonidine tartrate in the formulation of Burke releasing brimonidine and degrading in the time period discussed above.

As to claim 3, the claim requires a delivery duration of two months to four months in the eye of a human. Burke appears to teach a delivery duration of about 70 days for formulation #2, as of Burke, figure 2, reproduced below.

    PNG
    media_image3.png
    459
    709
    media_image3.png
    Greyscale

This delivery period of about 70 days is more than 2 months but less than three months, which is within the claim scope. While the above graph was not obtained from a human, there would have been a reasonable expectation that the results obtainable when placed in the eye of a human would have been similar to the results obtained from the above graph.
As to claims 4 and 5, the claims require 25% poly(D,L-lactide) and 25% poly(D,L-lactide-co-glycolide) respectively. As explained above, composition #2 of Burke teaches poly(D,L-lactide-co-glycolide) and composition #30 of Burke teaches poly(D,L-lactide). As such, the skilled artisan would have been motivated to have optimized the formulation of Burke to have included 50% brimonidine free base, and the remaining an 
As to claim 6, the claim requires an 800 µg total weight. Burke teaches a total weight of the implant is preferably about 500-1000 µg, as of Burke, paragraph 0089. This overlaps with the required total weight. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,610,246. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a solid intraocular implant. The intraocular implant comprises brimonidine free base in an amount of about 40% to about 60% by weight. The intraocular implant comprises acid end-capped polylactide and poly(lactide-co-glycolide) in a ratio of 75/25 lactide to glycolide. The intraocular implant has a polymer matrix degradation time of about 3 months to about 6 months when placed in the eye of a human.
Conflicting claim 1 is drawn to a solid intraocular implant. The intraocular implant comprises brimonidine free base in an amount of about 40% to about 60% by weight. The intraocular implant comprises acid end-capped polylactide and poly(lactide-co-glycolide) in a ratio of 75/25 lactide to glycolide which is acid end-capped. The intraocular implant delivers brimonidine free base in a time period of between about 2 months to about 4 months. The intraocular implant has a polymer matrix degradation time of about 3 months to about 6 months when placed in the eye of a human.
The instant and conflicting claims differ because the conflicting claims require that the implant deliver brimonidine free base in a time period of between about 2 months to about 4 months, whereas this is not required by instant claim 1 (though is .


Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,231,926. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a solid intraocular implant. The intraocular implant comprises brimonidine free base in an amount of about 40% to about 60% by weight. The intraocular implant comprises poly(lactide-co-glycolide) in a ratio of 75/25 lactide to glycolide which is acid end-capped. The intraocular implant has a polymer matrix degradation time of about 3 months to about 6 months when placed in the eye of a human.
Conflicting claim 1 is drawn to a method of treating geographic atrophy by administering a solid intraocular implant. The intraocular implant comprises brimonidine free base in an amount of about 40% to about 60% by weight. The intraocular implant comprises poly(lactide-co-glycolide) in a ratio of 75/25 lactide to glycolide which is acid end-capped. The intraocular implant delivers brimonidine free base in a time period of between about 2 months to about 4 months. The intraocular implant has a polymer 
The instant and conflicting claims differ because the conflicting claims require that the implant deliver brimonidine free base in a time period of between about 2 months to about 4 months, whereas this is not required by the instant claim 1 (though is required by instant claim 3). Nevertheless, the subject matter of the conflicting claims is within the scope of the instant claims, and effectively anticipates the subject matter of the instant claims. This results in a prima facie case of anticipatory-type non-statutory double patenting.
The instant and conflicting claims differ because the instant claims are drawn to a composition, whereas the conflicting claims are drawn to a method. Nevertheless, the composition used in the method of the conflicting claims is within the scope of the composition recited by the instant claims. This effectively anticipates the subject matter of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.


Additional Relevant References – No Double Patenting Rejections
As an additional relevant reference, the examiner cites US Patent 9,522,113, which appears to be commonly assigned with the instant application. The claims of the ‘113 patent are reproduced below in their entirety.

    PNG
    media_image4.png
    261
    438
    media_image4.png
    Greyscale

The examiner did not reject the instant claims over the claims of the ‘113 patent for at least the following reasons.
First, the claims of the ‘113 patent do not recite that the poly(D,L-lactide-co-glycolide) polymer has a 75:25 ratio of lactide to glycolide.
Secondly, the claims of the ‘113 patent do not recite a 1:1 ratio of acid end capped poly(D,L-lactide) to poly(D,L-lactide-co-glycolide).
Third, the claims of the ‘113 patent do not recite the required matrix degradation time of about 3 months to about 6 months when placed into the eye of a human.
US Patents 9,861,576, 10,471,004, 10,842,739 have similar claims to the claims of the ‘113 patent. No double patenting rejection has been written over the claims of these patents for a reason similar to the reason that no double patenting rejection was written over the claims of the ‘113 patent.



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612